DETAILED ACTION
REPEATED OBECTIONS
Information Disclosure Statement
1. 	The information disclosure statement filed October 4, 2019 fails to comply with the
provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of Foreign Patent Document
6 is incorrect. It has been placed in the application file, but the information referred to therein
has not been considered as to the merits. Applicant is advised that the date of any re-submission
of any item of information contained in this information disclosure statement or the submission
of any missing element(s) will be the date of submission for purposes of determining compliance
with the requirements based on the time of filing the statement, including all certification
requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 112, second paragraph rejection of Claim 1. of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claims 13 – 18, of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 112, second paragraph rejection of Claim 15, of record on page 2 of the previous Action, is withdrawn.


REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 3—5, 11 and 13 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) as evidenced by Hahm (U.S.
Patent No. 5,256,359).
With regard to Claim 1, Horan et al disclose a collapsible tube container (column 1, lines
7 — 15), therefore having an interior surface and an exterior surface, and a side wall, therefore
forming the interior surface and exterior surface, formed from a multi — layer polymeric
material because it comprises EVOH (column 17, lines 39 — 41), coextruded by any coextrusion
process (column 14, lines 60 — 62), and a side wall having a longitudinal joint (joining edge
portions; column 5, lines 25 — 29); the material consists of layers of formed from polymers because polymers are present in each layer (column 11, lines 1 — 20); the material has a thickness of between 150 and 350 microns, because a thickness of 11 mils is disclosed (column 11, lines 1 — 20 ). Horan et al do not disclose a balanced molecular orientation profile. However, Horan et al disclose production as a blown film in a coextrusion process (sheet structure blown coextruded; column 17, lines 46 — 49). It would have been obvious for one of ordinary skill in the art to provide for production of a film having the disclosed thickness as a blown film, and Hahm discloses that blown films have a balanced molecular orientation profile (balanced orientation; column 4, lines 29 — 38).
With regard to Claims 3 and 13, the material comprises EVOH, as stated above.
With regard to Claims 4 — 5, the material therefore comprises up to twenty layers.
With regard to Claim 11, a thickness of substantially 250 microns is therefore disclosed.


7. 	Claims 6 — 7, 9, 12 and 43 — 44 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Labbe et al (U.S.
Patent Application Publication 2007/0026174 A1).
Horan et al disclose a container as discussed above. With regard to Claims 6 — 7, 9, 12
and 43 — 44, Horan et al fail to disclose a layer of MDPE being substantially 30 microns thick, a
layer of HPDE being substantially 20 microns thick, a further layer of HDPE being substantially
55 microns thick, the layer of LDPE being substantially 20 microns, a tie layer being
substantially 12.5 microns thick, a barrier layer being substantially 15 microns thick, a further tie
layer being substantially 12.5 microns thick, a further layer of HDPE being substantially 25
microns thick, and a further layer of MDPE being substantially 60 microns thick.
Labbe et al teach a tube container (paragraph 0015) comprising layers including MDPE
and LDPE (paragraph 0020) for the purpose of obtaining a container comprising a dessicant
(paragraph 0018).
It therefore would have been obvious for one of ordinary skill in the art to provide for
layers including MDPE and LDPE in order to obtain a container comprising a dessicant as taught
by Labbe et al, and to select an ordering and thickness of the layers depending on the desired
sealability and barrier of the end product.

8. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Horan et al (U.S.
Patent No. 6,383,589 B1) in view of Pasbrig et al (U.S. Patent Application Publication
2008/0311327 A1).
Horan et al disclose a container as discussed above. Horan et al fail to disclose a layer of
LMDPE, a layer of HPDE, a tie layer, a barrier layer, a further tie layer, a further layer of HDPE,
and a further layer of LMDPE.
Pasbrig et al teach a tube container (paragraph 0014) comprising layers including MDPE
and LDPE (paragraph 0021) for the purpose of obtaining a container that is watertight (paragraph 0014).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
layer of LMDPE, a layer of HPDE, a tie layer, a barrier layer, a further tie layer, a further layer
of HDPE, and a further layer of LMDPE, in order to obtain a container that is watertight as
taught by Pasbrig et al.

9. 	Claims 14 and 16 — 18 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Blatz (U.S. Patent No. 4,952,628).
Horan et al disclose a container as discussed above. With regard to Claims 14 and
16 — 18, Horan et al fail to disclose a barrier layer comprising APA and talc.
Blatz teaches a container (column 30, line 50) comprising a barrier layer comprising
APA and talc (column 2, lines 10 — 30) for the purpose of eliminating the need for a moisture
barrier (column 6, lines 46 — 56).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
barrier layer comprising APA and talc in order to eliminate the need for a moisture
barrier as taught by Blatz.
ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, 35 U.S.C. 112, second paragraph rejection of Claims 13 – 18  and 35 U.S.C. 112, second paragraph rejection of Claim 15, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1, 3—5, 11 and 13 as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) as evidenced by Hahm (U.S. Patent No. 5,256,359), 35 U.S.C. 103(a) rejection of Claims 6 — 7, 9, 12 and 43 — 44 as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Labbe et al (U.S. Patent Application Publication 2007/0026174 A1), 35 U.S.C. 103(a) rejection of Claim 8 as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Pasbrig et al (U.S. Patent Application Publication 2008/0311327 A1) and 35 U.S.C. 103(a) rejection of Claims 14 and 16 — 18  as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Blatz (U.S. Patent No. 4,952,628), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated August 9, 2022, that amended Claim 1
excludes the calcium carbonate in the layers of Horan et al.
However, a side wall in which each layer also consists of polymers is not claimed. Claim
1 requires only that each layer be ‘of polymers,’ which is interpreted to mean ‘comprising
polymers.’

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782